

	

		III

		109th CONGRESS

		2d Session

		S. RES. 375

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2006

			Mr. Frist (for himself

			 and Mr. Reid) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		To authorize testimony and legal

		  representation in State of New Hampshire v. William Thomas, Keta C. Jones, John

		  Francis Bopp, Michael S. Franklin, David Van Strein, Guy Chichester, Jamilla

		  El-Shafei, and Ann Isenberg. 

	

	

		Whereas, in the cases of State of New Hampshire v. William

			 Thomas (C–05–49153–AR), Keta C. Jones (C–05–49153–A–AR), John Francis Bopp

			 (C–05–49153–B–AR), Michael S. Franklin (C–05–49153–C–AR), David Van Strein

			 (C–05–49153–D–AR), Guy Chichester (C–05–49153–E–AR), Jamilla El-Shafei

			 (C–05–49153–F–AR), and Ann Isenberg (C–05–49153–G–AR), pending in Concord

			 District Court, New Hampshire, testimony has been requested from Carol

			 Carpenter, an employee in the office of Senator Judd Gregg;

		Whereas, pursuant to sections 703(a) and 704(a)(2) of the

			 Ethics in Government Act of 1978, 2 U.S.C. §§ 288b(a) and 288c(a)(2), the

			 Senate may direct its counsel to represent an employee of the Senate with

			 respect to any subpoena, order, or request for testimony relating to their

			 official responsibilities;

		Whereas, by the privileges of the Senate of the United

			 States and rule XI of the Standing Rules of the Senate, no evidence under the

			 control or in the possession of the Senate may, by the judicial or

			 administrative process, be taken from such control or possession but by

			 permission of the Senate;

		Whereas, when it appears that evidence under the control

			 or in the possession of the Senate may promote the administration of justice,

			 the Senate will take such action as will promote the ends of justice consistent

			 with the privileges of the Senate: Now, therefore, be it

		

	

		That Carol Carpenter and other

			 employees of Senator Gregg's office from whom testimony may be required are

			 authorized to testify in the cases of State of New Hampshire v. William Thomas,

			 Keta C. Jones, John Francis Bopp, Michael S. Franklin, David Van Strein, Guy

			 Chichester, Jamilla El-Shafei, and Ann Isenberg, except concerning matters for

			 which a privilege should be asserted.

		2.The Senate Legal Counsel is authorized to

			 represent Carol Carpenter and other employees of Senator Gregg's office in

			 connection with the testimony authorized in section one of this

			 resolution.

		

